     Case 3:20-cv-08090-GMS-ESW Document 14 Filed 07/20/20 Page 1 of 22



 1    Michele Molinario, Bar #020594
      Derek R. Graffious, Bar #033486
 2    JONES, SKELTON & HOCHULI, P.L.C.
      40 North Central Avenue, Suite 2700
 3    Phoenix, Arizona 85004
      Telephone: (602) 263-1700
 4    Fax: (602) 200-7831
      mmolinario@jshfirm.com
 5    dgraffious@jshfirm.com
 6    STERLING T. SOLOMON
 7    FLAGSTAFF CITY ATTORNEY
      MARIANNE E. SULLIVAN (AZ 021609)
 8    SENIOR ASSISTANT CITY ATTORNEY
      211 West Aspen Ave.
 9    Flagstaff, AZ 86001
      Telephone: (928) 213-3376
10    Fax: (928) 774-4087
      msullivan@flagstaffaz.gov
11
12    Attorneys for Defendants City of Flagstaff,
      Nicholas Jacobellis, and Ryan Sherf
13
14                                UNITED STATES DISTRICT COURT
15                                      DISTRICT OF ARIZONA
16    Elizabeth Krakauer individually, and as               NO. 3:20-cv-08090-GMS-ESW
      guardian of Brandon Gabriel Goodwin,
17                                                          DEFENDANTS’ ANSWER TO
                                              Plaintiffs,   PLAINTIFF’S FIRST AMENDED
18                                                          COMPLAINT
                        v.
19
      City of Flagstaff, an Arizona municipality;
20    Nicholas Jacobellis, in his individual and
      official capacities, and Jane Doe Jacobellis,
21    husband and wife; Ryan Sherf, in his
      individual and official capacities, and Jane Doe
22    Sherf, husband and wife,
23                                          Defendants.
24
25                Defendants City of Flagstaff, Nicholas Jacobellis, and Ryan Sherf (collectively
26    “Defendants”),1 by and through undersigned counsel, for their Answer to Plaintiffs’ First
27                1
              Defendants Jane Doe Jacobellis and Jane Doe Sherf have not been served a copy
28    of the Complaint and Summons.



      8588056.1
     Case 3:20-cv-08090-GMS-ESW Document 14 Filed 07/20/20 Page 2 of 22



 1    Amended Complaint (“FAC”), hereby admit, deny, and allege as follows:
 2                Defendants deny each and every, all and singular, of the allegations contained in
 3    Plaintiffs’ FAC and each claim for relief thereof which is not hereinafter expressly
 4    admitted or otherwise pled to.
 5                A jury trial is requested.
 6                                       JURISDICTION AND VENUE
 7                1.     In answering Paragraph 1 of Plaintiffs’ FAC, Defendants admit only that
 8    this court has jurisdiction over this case. In so admitting, Defendants make no admissions
 9    regarding the sufficiency of Plaintiffs’ allegations, which they specifically deny.
10                2.     In answering Paragraph 2 of Plaintiffs’ FAC, Defendants assert that no
11    answer is required as this paragraph improperly calls for a legal conclusion. To the extent
12    that an answer is required, Defendants admit that at all relevant times Defendants
13    Jacobellis and Sherf were/are Flagstaff Police Officers and were/are employed by the City
14    of Flagstaff. Defendants admit that in certain circumstances the City of Flagstaff may be
15    subject to civil suit for wrongful conduct of its officers and/or officers acting within the
16    course and scope of employment with the City of Flagstaff Police Department.
17    Defendants assert that the City of Flagstaff is entitled to all protections and immunities
18    available to such governmental entities under the United States Constitution, Arizona
19    Constitution, Arizona, and federal law. Additionally, Defendants deny the allegations in
20    Paragraph 2 to the extent it alleges they committed any wrongdoings or violated any
21    constitutional right or the ADA.
22                3.      In answering Paragraph 3 of Plaintiffs’ FAC, Defendants admit only that
23    this court has venue over this case.
24                                               PARTIES
25                4.     In answering Paragraph 4 of Plaintiffs’ FAC, Defendants are without
26    sufficient information or knowledge to form a belief about the truth of the matters asserted
27    and, therefore, deny the same. Defendants further deny the allegations in this paragraph to
28    the extent it purports to allege that Goodwin was receiving “treatment” under Title 36 of
                                                      2

      8588056.1
     Case 3:20-cv-08090-GMS-ESW Document 14 Filed 07/20/20 Page 3 of 22



 1    the Arizona Revised Statutes.
 2                5.    In answering Paragraph 5 of Plaintiffs’ FAC, Defendants are without
 3    sufficient information or knowledge to form a belief about the truth of the matters asserted
 4    and, therefore, deny the same.
 5                6.    In answering Paragraph 6 of Plaintiffs’ FAC, Defendants admit only that at
 6    all relevant times, Defendant Jacobellis was/is employed by the City of Flagstaff as a
 7    Police Sergeant and Defendant Sherf was/is employed by the City of Flagstaff as a Police
 8    Officer. Both Defendants are married.
 9                7.    In answering Paragraph 7 of Plaintiffs’ FAC, Defendants assert that no
10    answer is required as this paragraph improperly calls for a legal conclusion. To the extent
11    that an answer is required, the Defendants admit only that the City of Flagstaff, Arizona is
12    a political subdivision of the State of Arizona and deny the remaining allegations in
13    Paragraph 7.
14                                     GENERAL ALLEGATIONS
15                8.    In answering Paragraphs 8–10 of Plaintiffs’ FAC, Defendants are without
16    sufficient information or knowledge to form a belief about the truth of the matters asserted
17    and, therefore, deny the same.
18                9.    In answering Paragraph 11 of Plaintiffs’ FAC, Defendants admit only that
19    the Coconino County Jail is located next to the Flagstaff Police Department that is co-
20    located with the Coconino County Sheriff’s Office. As to the remaining allegations,
21    Defendants are without sufficient information or knowledge to form a belief about the
22    truth of the matters asserted and, therefore, deny the same.
23                10.   In answering Paragraph 12 of Plaintiffs’ FAC, Defendants admit the
24    allegations.
25                11.   In answering Paragraph 13 of Plaintiffs’ FAC, Defendants admit that
26    Defendant Jacobellis responded to the call and activated his Axon body camera on the
27    way. Defendants further admit that Defendant Jacobellis stopped directly in front of
28    Goodwin and that Krakauer was a few feet behind Goodwin. As to the remaining
                                                     3

      8588056.1
     Case 3:20-cv-08090-GMS-ESW Document 14 Filed 07/20/20 Page 4 of 22



 1    allegations, Defendants are without sufficient knowledge or information to admit or deny
 2    the allegations contained within and, therefore, deny the same.
 3                12.   In answering Paragraph 14 of Plaintiffs’ FAC, Defendants admit the
 4    allegation; however, Defendants deny the characterization that Plaintiff “turned to look
 5    fearfully” at Sgt. Jacobellis.
 6                13.   In answering Paragraph 15 of Plaintiffs’ FAC, Defendants are without
 7    sufficient information or knowledge to form a belief about the thoughts of Plaintiff
 8    Krakauer, and therefore deny the allegation of what she was thinking. Defendants admit
 9    the remaining allegations.
10                14.   In answering Paragraph 16 of Plaintiffs’ FAC, Defendants admit that
11    Krakauer and Sgt. Jacobellis had a discussion, which was recorded on Sgt. Jacobellis’
12    body camera, and that a portion of this discussion is contained in the allegations.
13    Defendants affirmatively assert, however, that not all the statements made by Krakauer
14    during that discussion are contained in Paragraph 16.
15                15.   In answering Paragraph 17 of Plaintiffs’ FAC, Defendants admit Officer
16    Sherf arrived in the parking lot, watched Plaintiff Goodwin walk away, and had a
17    conversation with Sgt. Jacobellis. Defendants deny that Krakauer was standing only feet
18    away and within earshot of this conversation as according to the body camera footage she
19    was at the end of the patrol vehicle approximately 20 feet away from the officers, walking
20    away and talking on her phone as the officers were having a conversation. Defendants
21    deny the remaining allegations.
22                16.   In Answering Paragraph 18 of Plaintiffs’ FAC, Defendants admit that
23    Goodwin walked out of the parking lot that Krakauer followed him, and that Officer Sherf
24    and Sgt. Jacobellis remained in the parking lot. Defendants deny that Officer Sherf was
25    laughing, clapping, and joking about Goodwin’s symptomatic behavior and appearance.
26                17.   In Answering Paragraph 19 of Plaintiffs’ FAC, Defendants admit only they
27    were told by Krakauer that Goodwin had not been provided his medications for an
28    unspecified illness while in jail for the last day. Defendants expressly deny that they
                                                    4

      8588056.1
     Case 3:20-cv-08090-GMS-ESW Document 14 Filed 07/20/20 Page 5 of 22



 1    knew Goodwin was seriously mentally ill. Defendants admit they did not inquire further
 2    as both Goodwin and Krakauer walked away and the matter they were called to
 3    investigate appeared to have resolved. Defendants further assert that no crisis existed to
 4    assist with at that time. Defendants deny any remaining allegations to the extent that
 5    Plaintiffs contend that the allegations contained in Paragraph 19 of Plaintiffs’ FAC
 6    purport to allege a viable cause of action against Defendants.
 7                18.   In Answering Paragraph 20 of Plaintiffs’ FAC, Defendants admit the
 8    allegations generally, but Defendants are without sufficient knowledge and information to
 9    understand what Plaintiffs mean by “little traffic” and therefore denies the same.
10                19.   In Answering Paragraph 21 of Plaintiffs’ FAC, Defendants admit that
11    Police Aide Eastin was driving on Sawmill Road when he observed Goodwin standing in
12    the middle of the road walking back and forth from the curb to the center line and
13    observed multiple vehicles stopping in the roadway to avoid hitting him. Defendants
14    admit that Police Aide Eastin radioed Sgt. Jacobellis as the man he observed matched the
15    description of the man who had been on the call Sgt. Jacobellis and Officer Sherf
16    responded to in front of the police station. Defendants deny the remaining allegations.
17                20.   In Answering Paragraph 22 of Plaintiffs’ FAC, Defendants admit only that
18    Sgt. Jacobellis and Officer Sherf responded to the area where Goodwin was observed to
19    be in the middle of the street and that Officer Sherf activated his body camera while
20    driving to that area. Defendants deny the remaining allegations.
21                21.   In Answering Paragraph 23 of Plaintiffs’ FAC, Defendants assert that the
22    body camera footage shows several vehicles on the street as the officers respond to
23    Goodwin’s location and that Police Aide Eastin’s vehicle can be seen pulled off on a side
24    road. Defendants further admit that the officers proceeded to the location where Goodwin
25    was in the street and that they did not contact Krakauer while en route to Goodwin.
26    Defendants deny the remaining allegations.
27                22.   In Answering Paragraph 24 of Plaintiffs’ FAC, Defendants admit only that
28    the body camera footage filmed by Officer Sherf as he left the police station parking lot
                                                    5

      8588056.1
     Case 3:20-cv-08090-GMS-ESW Document 14 Filed 07/20/20 Page 6 of 22



 1    does not show Goodwin walking in the road until the officers had stopped their vehicles
 2    once they reached them. Defendants deny, however, that no vehicles had to take evasive
 3    action or stop to avoid hitting Goodwin and that Goodwin was, at all times, walking on
 4    the side of the road entirely outside the lane of travel. Defendants affirmatively assert that
 5    Police Aide Eastin observed Goodwin in the road and vehicles having to stop in the
 6    roadway to avoid hitting Goodwin before Officer Sherf and Sgt. Jacobellis left the police
 7    station parking lot. Defendants deny the remaining allegations.
 8                23.   In Answering Paragraph 25 of Plaintiffs’ FAC, Defendants admit that the
 9    body camera footage shows Sgt. Jacobellis turning on his overhead lights and pulling in
10    front of Goodwin as he was walking in the bike lane of roadway, that another vehicle was
11    present on the roadway in front of Sgt. Jacobellis’ car, and that Goodwin walked around
12    Sgt. Jacobellis’ patrol car into the middle of the roadway instead of stopping. Defendants
13    deny any remaining allegations.
14                24.   In Answering Paragraph 26 of Plaintiffs’ FAC, Defendants admit that the
15    body camera footage will show that Sgt. Jacobellis got out of his car and approached
16    Goodwin. The body camera footage further shows that Sgt. Jacobellis was in full uniform
17    and said to Goodwin: “Is your name Brandon?” and “Brandon we can’t walk in the
18    roadway right now.” Defendants affirmatively assert that as Sgt. Jacobellis finished the
19    last sentence, Goodwin attacked Sgt. Jacobellis. Defendants deny any remaining
20    allegations.
21                25.   In Answering Paragraph 27 of Plaintiffs’ FAC, Defendants admit that the
22    body camera footage will show Sgt. Jacobellis exiting his patrol car and approaching
23    Goodwin, who stepped backwards. At this time, Sgt. Jacobellis had his hands out in front
24    of him and asked Goodwin the questions identified in Paragraph 26, which Goodwin did
25    not respond to. Defendants further admit that Goodwin made circular head motion, but are
26    without sufficient knowledge or information to admit or deny the allegations of whether
27    Goodwin was involuntarily moving his head or displaying typical symptoms of autism or
28    mental illness and, therefore, deny the same. Defendants further assert that as
                                                    6

      8588056.1
     Case 3:20-cv-08090-GMS-ESW Document 14 Filed 07/20/20 Page 7 of 22



 1    Sgt. Jacobellis was speaking to Goodwin, Goodwin lunged at Sgt. Jacobellis.
 2                26.   In Answering Paragraph 28 of Plaintiffs’ FAC, Defendants generally admit
 3    the allegations except that Defendants deny that Sgt. Jacobellis observed Goodwin’s
 4    hands.
 5                27.   In Answering Paragraph 29 of Plaintiffs’ FAC, Defendants admit that
 6    Goodwin did not respond to Sgt. Jacobellis’ verbal attempt to obtain compliance from
 7    Goodwin by informing him, “Brandon we can’t walk in the roadway right now.” Instead
 8    Goodwin stepped towards Sgt. Jacobellis and suddenly charged and attacked
 9    Sgt. Jacobellis, pushing him in the chest. Sgt. Jacobellis was forced backwards from
10    Goodwin’s assault. Defendants further admit that after being attacked, Sgt. Jacobellis said
11    “Whoa Bro.” Defendants deny the remaining allegations.
12                28.   In Answering Paragraph 30 of Plaintiffs’ FAC, Defendants admit that
13    Officer Sherf, reacting to the assault by Goodwin on Sgt. Jacobellis, came behind
14    Goodwin and grabbed his arms and took him to the ground to control him. Defendants
15    deny the remaining allegations.
16                29.   In Answering Paragraph 31 of Plaintiffs’ FAC, Defendants admit that
17    Sgt. Jacobellis and Officer Sherf used necessary reasonable force in attempting to
18    physically restrain and gain control of Goodwin while on the ground. Goodwin continued
19    to struggle, resist, and fight by attempting to bite both officers and biting Sgt. Jacobellis.
20    In response to the threat of being bitten by Goodwin, reasonable force was used to prevent
21    further attempts by Goodwin to bite them and to get Goodwin to stop resisting so that the
22    officers could place Goodwin in handcuffs. Defendants deny the remaining allegations.
23                30.   In Answering Paragraph 32 of Plaintiffs’ FAC, Defendants admit that
24    Krakauer arrived to where the officers and Goodwin were located, Krakauer told
25    Goodwin to “chill out” and told of officers to stop. Defendants admit Krakauer only
26    advised them that Goodwin was autistic and mentally ill, after Goodwin attacked
27    Sgt. Jacobellis and after Goodwin was handcuffed. In response Sgt. Jacobellis stated
28    “Well he doesn’t have to assault us, we just tried to talk to him.” Defendants admit
                                                    7

      8588056.1
     Case 3:20-cv-08090-GMS-ESW Document 14 Filed 07/20/20 Page 8 of 22



 1    Sgt. Jacobellis told Krakauer to “back off” as she approached them officers while they
 2    were trying to gain control of Goodwin. Defendants deny the remaining allegations.
 3    Defendants affirmatively assert that they used reasonable force in response to Goodwin’s
 4    physical attack on Sgt. Jacobellis and the continued threat and attempted biting of both
 5    officers.
 6                31.   In Answering Paragraph 33 of Plaintiffs’ FAC, Defendants admit that once
 7    Goodwin was in handcuffs and was told Goodwin was under arrest, Krakauer expressed
 8    her dismay at the jail letting Goodwin out early and not giving him his medication.
 9    Defendants admit Krakauer stated to Sgt. Jacobellis “I’m going to the fucking news, okay,
10    this is bullshit, it’s not you, you didn’t do this” and “I’m suing you all, I swear to god I
11    have lawyers right now and this is . . . . it’s not you, I’m not mad at you, thank you for
12    getting him.” Defendants deny any remaining allegations.
13                32.   In Answering Paragraph 34 of Plaintiffs’ FAC, Defendants admit that once
14    Goodwin was in handcuffs and no longer assaulting or resisting the Officers,
15    Sgt. Jacobellis stated “How’s his head?” to which Officer Sherf responded “We need
16    medics.” Defendants further assert Sgt. Jacobellis then stated into his radio “This guy
17    definitely gonna need medics now, Code 1 Sawmill and Butler.” Defendants admit that
18    Sgt. Jacobellis directed Officer Sherf to place Goodwin in the back of his patrol car until
19    medics arrived. Defendants admit that Medics were called to the scene to treat any injuries
20    Goodwin may have sustained. Defendants deny the remaining allegations.
21                33.   In Answering Paragraph 35 of Plaintiffs’ FAC, Defendants admit that Police
22    Aide Eastin took pictures of injuries sustained by Sgt. Jacobellis during the struggle to get
23    Goodwin into custody after Goodwin assaulted Sgt. Jacobellis. Defendants further admit
24    that photographs were not taken of Goodwin who was receiving medical treatment and
25    was taken to the hospital. Defendants deny the remaining allegations.
26                34.   In Answering Paragraph 36 of Plaintiffs’ FAC, Defendants admit that the
27    medics cleared Goodwin indicating that he did not need to go to the hospital for treatment
28    of his injuries. Defendants admit that Krakauer requested he be taken to the hospital to
                                                     8

      8588056.1
     Case 3:20-cv-08090-GMS-ESW Document 14 Filed 07/20/20 Page 9 of 22



 1    obtain medication, which the officers allowed. Defendants admit that once Goodwin was
 2    treated at the hospital and released, he was booked into jail. Defendants deny the
 3    remaining allegations.
 4                35.   In Answering Paragraph 37 of Plaintiffs’ FAC, Defendants admit that
 5    Goodwin was treated at the hospital and Officer Sherf coordinated with hospital staff and
 6    jail medical staff to ensure Goodwin received his medication while in jail. With regard to
 7    the remaining allegations Defendants are without sufficient information or knowledge to
 8    form a belief about the truth of the matters asserted and, therefore, deny the same.
 9                36.   In Answering Paragraph 38 of Plaintiffs’ FAC, Defendants admit only that
10    Officer Sherf was present in the hospital, mostly near the Nurse’s station, when Goodwin
11    was being treated and deny the remaining allegations.
12                37.   In Answering Paragraph 39 of Plaintiffs’ FAC, Defendants admit that
13    Sgt. Jacobellis spoke with Roberta McVickers about Goodwin and discussed the
14    possibility of Goodwin going to the Guidance Center. Defendants further admit that
15    Sgt. Jacobellis stated whether Goodwin needed to be committed would be up to the
16    medical professionals at the hospital to decide. Defendants deny the remaining
17    allegations.
18                38.   In Answering Paragraph 40 of Plaintiffs’ FAC, Defendants admit that
19    Ms. McVickers made statements about liability and Goodwin’s competency, however she
20    did not state the court had found Goodwin incompetent at the initial appearance. As to the
21    remaining allegations, Defendants deny the same.
22                39.   In Answering Paragraph 41 of Plaintiffs’ FAC, Defendants admit that when
23    Goodwin was booked into jail, Jail staff provided Goodwin with a jumpsuit to change into
24    and that while he was changing he began to yell at the detention officers and assaulted
25    them. Upon information and belief, in response to Goodwin’s assaultive behavior, he was
26    taken by the detention officers from the bathroom and placed in a cell. At the time this
27    occurred, Goodwin had removed his clothes and was naked. Defendants deny the
28    allegations in this paragraph to the extent it alleges that they had any part in the conduct
                                                    9

      8588056.1
     Case 3:20-cv-08090-GMS-ESW Document 14 Filed 07/20/20 Page 10 of 22



 1    that occurred during booking.
 2                40.   In Answering Paragraph 42 of Plaintiffs’ FAC, Defendants admit that
 3    Officer Sherf prepared a probable cause statement for the court to consider at the initial
 4    appearance, as well as a written report. Defendants deny the remaining allegations.
 5                41.   In Answering Paragraph 43 of Plaintiffs’ FAC, Defendants admit that
 6    Officer Sherf wrote in his report and in the probable cause statement the following: “As I
 7    drove up Sawmill I observed Brandon walking down the road towards Butler Ave.,
 8    causing other vehicles to have to move to avoid hitting him as he was not walking on the
 9    sidewalk, but along the side of the road.” Officer Sherf also documented in his report that
10    “Sgt. Jacobellis was able to pull in front of Brandon and got out of his vehicle. I stopped
11    behind Brandon and got of my vehicle, standing several feet behind him, who was now in
12    the middle of the street.” Defendants admit Officer Sherf documented in his report that
13    after Goodwin pushed Sgt. Jacobellis, Goodwin had both of his arms raised with fists
14    clenched in a fighting stance. Defendants deny the remaining allegations.
15                42.   In Answering Paragraph 44 of Plaintiffs’ FAC, Defendants admit that
16    Sgt. Jacobellis prepared a written report documenting the events. Defendants deny the
17    remaining allegations.
18                43.   In Answering Paragraph 45 of Plaintiffs’ FAC, Defendants admit that
19    Sgt. Jacobellis documented in his report the following: “I traveled up E. Sawmill Rd and
20    observed Brandon walking in the middle of the road causing a traffic backup for vehicles
21    traveling on E. Sawmill Rd. towards E. Butler Ave. Vehicles had to stop and I traveled
22    around the stopped traffic and parked in front of Brandon.” Defendants admit that
23    Sgt. Jacobellis documented in his report that Goodwin had his hands in his pockets and
24    that Goodwin was disabled and had autism. Defendants deny the remaining allegations.
25                44.   In Answering Paragraph 46 of Plaintiffs’ FAC, Defendants admit that
26    Goodwin was arrested for obstructing a highway or public thoroughfare, aggravated
27    assault on a police officer, and resisting arrest and that a complaint was filed by the
28    Coconino County Attorney’s Office. Defendants are without sufficient information or
                                                  10

      8588056.1
     Case 3:20-cv-08090-GMS-ESW Document 14 Filed 07/20/20 Page 11 of 22



 1    knowledge to form a belief about the truth of the remaining matters asserted and,
 2    therefore, deny the same.
 3                45.   In Answering Paragraph 47 of Plaintiffs’ FAC, Defendants Admit
 4    Ms. McVickers represented Goodwin during the criminal proceedings and, upon
 5    information and belief, requested the case be dismissed. Defendants deny the remaining
 6    allegations. Under the Victim’s Bill of Rights, Sgt. Jacobellis was afforded rights under
 7    the law as a victim of a crime.
 8                46.   In Answering Paragraph 48 of Plaintiffs’ FAC, Defendants admit that the
 9    criminal charges against Goodwin were dismissed by the court, Defendants are without
10    sufficient information or knowledge to form a belief about the truth of the remaining
11    matters asserted and, therefore, deny the same.
12                47.   In Answering Paragraph 49 of Plaintiffs’ FAC, Defendants deny the
13    allegations.
14                                    FIRST CLAIM FOR RELIEF
15                      4th and 14th Amendment-Wrongful Arrest- 42 U.S.C. §1983

16                48.   In answering Paragraph 50 of Plaintiffs’ FAC, Defendants incorporate by
17    reference their responses to Paragraphs 1 through 49 as if fully set forth herein.
18                49.   In Answering Paragraph 51 of Plaintiffs’ FAC, Defendants assert that no
19    answer is required as this paragraph improperly calls for a legal conclusion. To the extent
20    that an answer is required Defendants deny the allegations.
21                50.   In Answering Paragraph 52 of Plaintiffs’ FAC, Defendants assert that no
22    answer is required as this paragraph improperly calls for a legal conclusion. To the extent
23    that an answer is required, Defendants admit that Sgt. Jacobellis pulled his patrol car in
24    front of Goodwin and approached him as Goodwin was observed in the middle of the
25    street blocking traffic by Police Aide Eastin in violation of the law. Defendants deny the
26    remaining allegations. Defendants deny that approaching Goodwin constitutes an arrest.
27                51.   In Answering Paragraph 53 of Plaintiffs’ FAC, Defendants deny the
28    allegations. Defendants affirmatively assert that probable cause existed.

                                                   11

      8588056.1
     Case 3:20-cv-08090-GMS-ESW Document 14 Filed 07/20/20 Page 12 of 22



 1                               SECOND CLAIM FOR RELIEF
                         th       th
 2                      4 and 14 Amendment-Excessive Force- 42 U.S.C. §1983

 3                52.   In answering Paragraph 54 of Plaintiffs’ FAC, Defendants incorporate by

 4    reference their responses to Paragraphs 1 through 53 as if fully set forth herein.

 5                53.   In answering Paragraph 55 of Plaintiffs’ FAC, Defendants assert that no

 6    answer is required as this paragraph improperly calls for a legal conclusion. To the extent

 7    that an answer is required, Defendants deny the allegations.

 8                54.   In answering Paragraph 56 of Plaintiffs’ FAC, Defendants assert that no

 9    answer is required as this paragraph improperly calls for a legal conclusion. To the extent

10    that an answer is required, Defendants deny the allegations.

11                55.   In answering Paragraph 57 of Plaintiffs’ FAC, Defendants deny the

12    allegations.

13                               THIRD CLAIM FOR RELIEF
                          th
                        14 Amendment-42 U.S.C. §1983-Violation of Due Process
14
15                56.   In answering Paragraph 58 of Plaintiffs’ FAC, Defendants incorporate by

16    reference their responses to Paragraphs 1 through 57 as if fully set forth herein.

17                57.   In answering Paragraph 59 of Plaintiffs’ FAC, Defendants assert that no

18    answer is required as this paragraph improperly calls for a legal conclusion. To the extent

19    that an answer is required, Defendants deny the allegations.

20                58.   In answering Paragraphs 60–62 of Plaintiffs’ FAC, Defendants deny the

21    allegations.

22                                 FOURTH CLAIM FOR RELIEF
                          Monell-Failure to Train or Supervise-42 U.S.C. §1983
23
24                59.   In answering Paragraph 63 of Plaintiffs’ FAC, Defendants incorporate by

25    reference their responses to Paragraphs 1 through 62 as if fully set forth herein.

26                60.   In answering Paragraph 64 of Plaintiffs’ FAC, Defendants assert that no

27    answer is required as this paragraph improperly calls for a legal conclusion. To the extent

28    that an answer is required, Defendants deny the allegations.

                                                   12

      8588056.1
     Case 3:20-cv-08090-GMS-ESW Document 14 Filed 07/20/20 Page 13 of 22



 1                61.   In answering Paragraphs 65–66 of Plaintiffs’ FAC, Defendants admit the
 2    allegations.
 3                62.   In answering Paragraph 67 of Plaintiffs’ FAC, Defendants admit only that
 4    the City of Flagstaff Police Department and the Chief of Police are cognizant of the issues
 5    police officers face when dealing with individuals who are mentally ill or disabled and
 6    thus have implemented appropriate policies and training. The Defendants deny the
 7    allegations contained in Paragraph 67 to the extent it purports to allege that any of the
 8    Defendants committed any wrongful or unconstitutional acts.
 9                63.   In answering Paragraphs 68–69 of Plaintiffs’ FAC, Defendants deny the
10    allegations.
11                64.   In answering Paragraph 70 of Plaintiffs’ FAC, Defendants assert that no
12    answer is required as this paragraph improperly calls for a legal conclusion. To the extent
13    that an answer is required, Defendants deny the allegations.
14                                  FIFTH CLAIM FOR RELIEF
15                           ADA 42 U.S.C. §12132-Failure to Accommodate

16                65.   In answering Paragraph 71 of Plaintiffs’ FAC, Defendants incorporate by
17    reference their responses to Paragraphs 1 through 70 as if fully set forth herein.
18                66.   In answering Paragraph 72 of Plaintiffs’ FAC, Defendants assert that no
19    answer is required as this paragraph improperly calls for a legal conclusion. To the extent
20    that an answer is required, Defendants deny the allegations.
21                67.   In answering Paragraph 73 of Plaintiffs’ FAC, Defendants deny the
22    allegations.
23                68.   In answering Paragraph 74 of Plaintiffs’ FAC, Defendants deny the
24    allegations.
25                69.   In answering Paragraph 75 of Plaintiffs’ FAC, Defendants assert that no
26    answer is required as this paragraph improperly calls for a legal conclusion. To the extent
27    that an answer is required, Defendants deny the allegations.
28                70.   In answering Paragraph 76 of Plaintiffs’ FAC, Defendants deny the

                                                    13

      8588056.1
     Case 3:20-cv-08090-GMS-ESW Document 14 Filed 07/20/20 Page 14 of 22



 1    allegations.
 2                71.   In answering Paragraph 77 of Plaintiffs’ FAC, Defendants admit only that
 3    Goodwin engaged in criminal activity when he unlawfully and physically attacked
 4    Defendant Jacobellis and continued his assault on the officers throughout the encounter
 5    and therefore, possessed probable cause to arrest Goodwin. Defendants affirmatively
 6    assert that the ADA was not violated because Goodwin was not arrested for legal conduct
 7    related to his disability, but instead because he assaulted Sgt. Jacobellis, resisted arrest and
 8    continued his assault on the officers, and impeded traffic. .
 9                72.   In answering Paragraph 78 of Plaintiffs’ FAC, Defendants deny the
10    allegations.
11                                  SIXTH CLAIM FOR RELIEF
12                               ADA-42 U.S.C. §12132-Wrongful Arrest

13                73.   In answering Paragraph 79 of Plaintiffs’ FAC, Defendants incorporate by
14    reference their responses to Paragraphs 1 through 78 as if fully set forth herein.
15                74.   In answering Paragraph 80 of Plaintiffs’ FAC, Defendants assert that no
16    answer is required as this paragraph improperly calls for a legal conclusion. To the extent
17    that an answer is required, Defendants deny the allegations.
18                75.   In answering Paragraph 81 of Plaintiffs’ FAC, Defendants assert that no
19    answer is required as this paragraph improperly calls for a legal conclusion. To the extent
20    that an answer is required, Defendants deny the allegations.
21                76.   In answering Paragraph 82 of Plaintiffs’ FAC, Defendants deny the
22    allegations.
23                                  SEVENTH CLAIM FOR RELIEF
24                                       Assault and Battery

25                77.   In answering Paragraph 83 of Plaintiffs’ FAC, Defendants incorporate by
26    reference their responses to Paragraphs 1 through 82 as if fully set forth herein.
27                78.   In answering Paragraph 84 of Plaintiffs’ FAC, Defendants admit that Sgt.
28    Jacobellis and Officer Sherf used reasonable force to control and/or restrain Goodwin in

                                                    14

      8588056.1
     Case 3:20-cv-08090-GMS-ESW Document 14 Filed 07/20/20 Page 15 of 22



 1    response to his attacking Sgt. Jacobellis and continuing his assault by biting
 2    Sgt. Jacobellis, attempting to bite Officer Sherf, struggling with the officers while on the
 3    ground, and resisting the officers’ attempt to place him in handcuffs. Defendants deny any
 4    remaining allegations.
 5                                   EIGHTH CLAIM FOR RELIEF
 6                         Intentional Infliction of Emotional Distress-Goodwin

 7                79.   In answering Paragraph 85 of Plaintiffs’ FAC, Defendants incorporate by
 8    reference their responses to Paragraphs 1 through 84 as if fully set forth herein.
 9                80.   In answering Paragraph 86 of Plaintiffs’ FAC, Defendants assert that no
10    answer is required as this paragraph improperly calls for a legal conclusion. To the extent
11    that an answer is required, Defendants deny the allegations.
12                                   NINTH CLAIM FOR RELIEF
13                        Intentional Infliction of Emotional Distress-Krakauer

14                81.   In answering Paragraph 87 of Plaintiffs’ FAC, Defendants incorporate by
15    reference their responses to Paragraphs 1 through 86 as if fully set forth herein.
16                82.   In answering Paragraph 88 of Plaintiffs’ FAC, Defendants deny the
17    allegations.
18                83.   In answering Paragraph 89 of Plaintiffs’ FAC, Defendants admit that Sgt.
19    Jacobellis and Officer Sherf used force on Goodwin to contain him in response to his
20    attacking Sgt. Jacobellis and biting the officers and that Krakauer observed this and was
21    told to back off as she approached the officers. Defendants deny any remaining
22    allegations.
23                84.   In answering Paragraph 90 of Plaintiffs’ FAC, Defendants assert that no
24    answer is required as this paragraph improperly calls for a legal conclusion. To the extent
25    that an answer is required, Defendants deny the allegations.
26                               TWELFTH [sic] CLAIM FOR RELIEF
27                                  Violation of A.R.S. §36-551.01

28                85.   In answering Paragraph 94 [sic] of Plaintiffs’ FAC, Defendants incorporate

                                                     15

      8588056.1
     Case 3:20-cv-08090-GMS-ESW Document 14 Filed 07/20/20 Page 16 of 22



 1    by reference their responses to Paragraphs 1 through 90 as if fully set forth herein.
 2                86.   In answering Paragraph 95 [sic] of Plaintiffs’ FAC, Defendants assert that
 3    no answer is required as this paragraph improperly calls for a legal conclusion. To the
 4    extent that an answer is required, Defendants deny the allegations.
 5                87.   In answering Paragraph 96 [sic] of Plaintiffs’ FAC, Defendants assert that
 6    no answer is required as this paragraph improperly calls for a legal conclusion. To the
 7    extent that an answer is required, Defendants deny the allegations.
 8                88.   In answering Paragraph 97 [sic] of Plaintiffs’ FAC, Defendants assert that
 9    no answer is required as this paragraph improperly calls for a legal conclusion. To the
10    extent that an answer is required, Defendants deny the allegations.
11                89.   In answering Paragraph 98 [sic] of Plaintiffs’ FAC, Defendants assert that
12    no answer is required as this paragraph improperly calls for a legal conclusion. To the
13    extent that an answer is required, Defendants deny the allegations.
14                90.   In answering Paragraph 99 [sic] of Plaintiffs’ FAC, Defendants assert that
15    no answer is required as this paragraph improperly calls for a legal conclusion. To the
16    extent that an answer is required, Defendants deny the allegations.
17                                                DAMAGES
18                91.   In answering Paragraphs 100–102 [sic] of Plaintiffs’ FAC, Defendants deny
19    the allegations.
20                                      AFFIRMATIVE DEFENSES
21                1.    Plaintiffs’ FAC fails the requirements of Rule 8 of the Federal Rules of
22    Civil Procedure and merely contains labels and conclusions and threadbare recitals of the
23    elements of a cause of action. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
24                2.    Plaintiffs’ FAC fails to state a claim, in whole or in part, as to some or all of
25    the Defendants.
26                3.    The City of Flagstaff is not vicariously liable for the acts of its employees
27    under any claim brought pursuant to 42 U.S.C. § 1983. See Monell v. City of New York
28    City Services, 436 U.S. 658 (1978).
                                                       16

      8588056.1
     Case 3:20-cv-08090-GMS-ESW Document 14 Filed 07/20/20 Page 17 of 22



 1                4.    As and for a separate affirmative defense, and in the alternative, Defendants
 2    allege that Plaintiffs may have failed to comply with A.R.S. §§ 12-821 and 12-821.01.
 3                5.    To the extent Plaintiffs assert state claims against these Defendants,
 4    Defendants assert that Plaintiff was contributorily negligent and/or any damages received
 5    by the Plaintiffs was the result of an intervening/superseding cause or occurred as a result
 6    of the negligence of someone other than Defendants, all of which bars recovery to the
 7    Plaintiffs herein from Defendants.
 8                6.    As and for a separate affirmative defense, and in the alternative, Plaintiffs
 9    may have failed to mitigate their damages, if any, thus barring or reducing any recovery
10    against Defendants.
11                7.    Defendants allege that any alleged action or inaction on their part was not
12    the proximate cause of Plaintiff’s injuries, losses, and damages.
13                8.    To the extent Plaintiff asserts state claims against these Defendants, punitive
14    damages may not be awarded against a governmental entity or governmental employees
15    acting within the course and scope of their employment on any State law claim pursuant
16    to A.R.S. § 12-820.04
17                9.    Punitive damages may not be awarded against a governmental entity or
18    against individually named Defendants in their official capacity pursuant to Smith v.
19    Wade, 461 U.S. 30 (1983); City of Newport v. Fact Concerts, Inc., 453 U.S. 247 (1981);
20    Lancaster Cmty. Hosp. v. Antelope Valley Hosp. District, 940 F.2d 397 (9th Cir. 1991).
21                10.   Plaintiffs are not entitled to punitive damages because Defendants acted in
22    good faith and without malice.
23                11.   Plaintiff has not alleged, and is not able to establish, that Defendants
24    proximately caused the deprivation of a right, privilege, or immunity protected by the
25    United States Constitution, federal law, and state law.
26                12.   Defendants assert that they are entitled to all privileges and immunities,
27    including qualified immunity, extended to governmental entities and employees under
28
                                                       17

      8588056.1
     Case 3:20-cv-08090-GMS-ESW Document 14 Filed 07/20/20 Page 18 of 22



 1    federal law as set forth in Hunter v. Bryant, 112 S. Ct. 534 (1991) and Saucier v. Katz,
 2    121 S. Ct. 2151 (2001).
 3                13.   Defendant City of Flagstaff asserts that it did not have a policy, practice, or
 4    custom requiring its employees to violate the civil rights of persons arrested for and/or
 5    accused of a crime, nor did Defendant City of Flagstaff have a policy, practice, or custom
 6    of endorsing any such conduct by its employees.
 7                14.   To the extent that Plaintiff asserts state claims against these Defendants,
 8    Defendants are entitled to all privileges and immunities extended to governmental entities
 9    and employees under state law, including those privileges and immunities provided in
10    A.R.S. §§ 12–820.01, –820.02 and any other applicable statutory immunities provided by
11    law.
12                15.   Defendants assert they acted reasonably.
13                16.   Defendants assert that the officers and any other employee-police officer
14    involved in the subject incident of this action used only reasonable and necessary force
15    under the totality of the circumstances.
16                17.   As and for a separate affirmative defense, and in the alternative, Defendants
17    use of force was justified and privileged under Graham v. Connor, 490, U.S. 386 (1989)
18    and Scott v. Harris, 550 U.S. 372 (2007).
19                18.   As and for a separate affirmative defense, and in the alternative, Defendants
20    allege that they did not act with a purpose to harm or with deliberate indifference to the
21    rights of anyone, including Plaintiffs, for reasons unrelated to the legitimate law
22    enforcement objectives.
23                19.   A government employee’s failure to exercise due care in the exercise of his
24    duties is not sufficient to establish a violation of constitutional rights. Daniels v. Williams,
25    474 U.S. 327 (1986); Davidson v. Cannon, 474 U.S. 344 (1986); Buckeye v. Cty. of Los
26    Angeles, 968 F.2d 791 (9th Cir. 1992); Tennison v. City and Cty. of San Francisco, 570
27    F.3d 078 (9th Cir. 2009).
28    ///
                                                       18

      8588056.1
     Case 3:20-cv-08090-GMS-ESW Document 14 Filed 07/20/20 Page 19 of 22



 1                20.   Defendants allege that Defendants Jacobellis and Sherf did not act with
 2    deliberate indifference to the constitutional rights of Plaintiffs.
 3                21.   Plaintiff’s Fourteenth Amendment claims in Counts 1 and 2 are duplicative
 4    of the Fourth Amendment Claim and they should be dismissed. See, e.g., Mays v.
 5    Gillespie, 2016 WL 3965191, at *2 (D. Nev. July 22, 2016); Johnson v. City of Berkeley,
 6    2016 WL 925058, at *7 (N.D. Cal. March 11, 2016); see also Hamre v. City of Bothell, 81
 7    F. App’x 260, 262 (9th Cir. 2003) (“Because Hamre’s claims [including wrongful arrest]
 8    are governed more closely by Fourth Amendment principles than by due process, we
 9    affirm the dismissal of Hamre's Fourteenth Amendment claim. (citing Galbraith v. Cty. of
10    Santa Clara, 307 F.3d 1119, 1127 (9th Cir. 2002)).
11                22.   Probable cause is an absolute defense to Plaintiff’s § 1983 and State law
12    claims for false arrest and malicious prosecution. Peebles v. Yamhill Cty., 26 Fed.Appx.
13    643 (9th Cir. 2001).
14                23.   Plaintiffs’ § 1983 Malicious Prosecution claim further fails under the
15    analysis set forth in Tennison v. City & Cty. of S.F., 570 F.3d 1078 (9th Cir. 2009) and
16    Tatum v. Moody, 768 F.3d 806 (9th Cir. 2014).
17                24.   As and for a separate affirmative defense, and in the alternative, Defendants
18    allege that to the extent Plaintiffs purport to allege ADA claims against Defendants
19    Jacobellis and Sherf, those claims must be dismissed. Leibel v. City of Buckeye, 364 F.
20    Supp. 3d 1027, 1041 (D. Ariz. 2019), aff'd sub nom. C.L. by & through Leibel v.
21    Grossman, 798 F. App'x 1015 (9th Cir. 2020) (Dismissing an ADA wrongful arrest claim
22    against officer because “the term public entity [as used in the ADA] does not include
23    individuals.”) (citing Voiles v. Reavis, 2014 WL 5092664, *15 (S.D. Cal. 2014)).
24                25.   As and for a separate affirmative defense, and in the alternative, Defendants
25    allege that the ADA was not violated because Goodwin was not arrested because officers
26    misperceived the effects of Goodwin’s alleged disability as criminal activity. Sheehan v.
27    City and Cty. of San Francisco, 743 F.3d 1211, 1232 (9th Cir. 2014) (Title II is violated
28
                                                      19

      8588056.1
     Case 3:20-cv-08090-GMS-ESW Document 14 Filed 07/20/20 Page 20 of 22



 1    “where police wrongly arrest someone with a disability because they misperceive the
 2    effects of that disability as criminal activity.”).
 3                26.   As and for a separate affirmative defense, and in the alternative, Defendants
 4    allege that the ADA was not violated because Goodwin was not arrested for legal conduct
 5    related to his disability, but instead because he assaulted Sgt. Jacobellis, resisted arrest,
 6    continued his assault on the officers, and impeded traffic. See Lawman v. City and Cty. of
 7    San Francisco, 159 F.Supp.3d 1130, 1147 (N.D. Cal. 2016); Bates ex rel. Johns v.
 8    Chesterfield Cty., 216 F.3d 367 (4th Cir. 2000).
 9                27.   Defendants allege that there are no plausible facts to show that the officers’
10    actions were “by reason of his disability” or were a different response than other,
11    similarly-situated arrestees would face.
12                28.   Plaintiffs’ ADA failure to accommodate claim fails because “any injuries
13    [Goodwin] may have suffered were the result of the [officers]’ decision to arrest him, not
14    from [any] failure to accommodate [Goodwin’s] condition after the lawful arrest was
15    completed and the situation was defused.” Leibel, 364 F. Supp. 3d at 1043.
16                29.   Defendants allege that there are no allegations plausibly suggesting an
17    accommodation was requested and denied during the subject incident.
18                30.   Defendants did not know or should have known that Goodwin was disabled
19    sufficient for Plaintiffs to state an ADA claim against the City.
20                31.   Defendants reasonably detained Plaintiff for a brief duration in order to
21    complete their lawful inquiry and resolve safety concerns. Terry v. Ohio, 392 U.S. 1
22    (1968).
23                32.   As and for a separate affirmative defense, and in the alternative, Defendants
24    allege that their actions were justified and in self-defense pursuant to A.R.S. §§ 13–404,
25    13–406, 13–409, 13–417 and, therefore, pursuant to A.R.S. § 13–420, the Court shall
26    award reasonable attorney fees, costs, compensation for lost income and all expenses
27    incurred by a defendant, as applicable, in the defense of this civil action based on justified
28    conduct if Defendants prevail in this civil action.
                                                      20

      8588056.1
     Case 3:20-cv-08090-GMS-ESW Document 14 Filed 07/20/20 Page 21 of 22



 1                33.   As and for a separate affirmative defense, and in the alternative, Defendants
 2    allege that they are not subject to civil liability for engaging in justified conduct pursuant
 3    to A.R.S. § 13–413.
 4                34.   As and for a separate affirmative defense, and in the alternative, Defendants
 5    allege that Plaintiffs’ A.R.S. 36–551.01 claim must be dismissed because actions under
 6    that statute can only be maintain when no other remedies exist under state or federal law.
 7    A.R.S. §551.01(S).
 8                35.   As and for a separate affirmative defense, and in the alternative, Defendants
 9    allege that Krakauer may not be a legally appointed guardian for purposes of bringing this
10    lawsuit on behalf of Goodwin. Fed. R. Civ. P. 17(c).
11                36.   Defendants Jacobellis’ and Serf’s spouses have not been properly served
12    under Rule 4, Fed.R.Civ.Pro. and must be dismissed.
13                37.   Neither Defendants Jacobellis’ and Sherf’s spouses nor Defendants
14    Jacobellis’ and Sherf’s marital community are proper parties in a § 1983 action. Spouses
15    of individually named defendants are not “persons” who are liable under § 1983. See Will
16    v. Michigan Dep’t of State Police, 491 U.S. 58, 109 S.Ct. 2304 (1989); Bell v. City of Fife,
17    2010 WL 5564047 (W.D. Wash. 2010).
18                38.   Plaintiff also failed to state a claim against Defendant Jacobellis’ and
19    Sherf’s spouses and/or the marital communities because there is no allegation, nor can
20    there be, that the marital community benefitted and/or that Defendants Jacobellis’ and
21    Sherf’s spouse had any knowledge of or consented to any particular conduct alleged in the
22    Complaint. Shaw w. Greer, 194 P.2d 430 (Ariz. 1948).
23                39.   Plaintiff has failed to state a claim for intentional infliction of emotional
24    distress, as the Complaint lacks a factual basis for alleging extreme and outrageous
25    conduct, or that Defendants Jacobellis and Sherf intended to cause Plaintiffs harm or
26    recklessly disregarded near certainty of such harm; or that severe emotional harm indeed
27    occurred. Ford v. Revlon, Inc., 734 P.2d 580 (1987).
28    ///
                                                      21

      8588056.1
     Case 3:20-cv-08090-GMS-ESW Document 14 Filed 07/20/20 Page 22 of 22



 1                40.   Defendants put Plaintiffs on notice that further affirmative defenses may be
 2    added in an amended answer after discovery. During the course of litigation, named
 3    Defendants may discover facts which support one or more of the affirmative defenses set
 4    forth in Rule 8(c) and/or Rule 12(b) of the Federal Rules of Civil Procedure, and to avoid
 5    waiving said defenses, Defendants hereby incorporate them by reference.
 6                WHEREFORE, having fully answered Plaintiffs’ FAC, Defendants request that
 7    Plaintiffs’ FAC be dismissed with prejudice, that Plaintiff takes nothing thereby, that
 8    Defendants be awarded their costs A.R.S. § 12-350 and attorneys’ fees under A.R.S. §§
 9    12-349, 13-420 and 42 U.S.C. § 1988, incurred herein, and for such other and further
10    relief as this Court deems just in the premises.
11
12                      DATED this 20th day of July 2020.
13                                                  JONES, SKELTON & HOCHULI, P.L.C.
14
15                                                  By /s/ Derek R. Graffious
                                                      Michele Molinario
16                                                    Derek R. Graffious
                                                      40 North Central Avenue, Suite 2700
17                                                    Phoenix, Arizona 85004
                                                      Attorneys for Defendants City of Flagstaff,
18                                                    Nicholas Jacobellis, and Ryan Sherf
19
                                     CERTIFICATE OF SERVICE
20
                  I hereby certify that on this 20th day of July 2020, I caused the foregoing
21
      document to be filed electronically with the Clerk of Court through the CM/ECF System
22
      for filing; and served on counsel of record via the Court’s CM/ECF system.
23
24     /s/ Cindy Castro
25
26
27
28
                                                     22

      8588056.1
